Citation Nr: 1041998	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-03 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for mitochondrial myopathy.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to October 1967.

This matter arises before the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over the Veteran's claim was subsequently 
transferred to the VA RO in Wichita, Kansas.

Notably, this claim was previously denied by the Board in March 
2008, but the Veteran appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  Subsequently, the Veteran, 
through his representative, and the Secretary of Veterans Affairs 
submitted a Joint Motion for Remand (Joint Motion) requesting 
that the Board's decision be vacated and remanded.  In a July 
2009 Order, the Court granted the motion and remanded the case to 
the Board for further appellate review.  

After the Joint Motion returned the case to the Board, the Board 
requested an independent medical expert (IME) opinion regarding 
the issue on appeal in July 2010.  See 38 U.S.C.A. § 7109; 
38 C.F.R. § 20.901(d); Hogwood v. Principi, 3 Vet. App. 409, 411 
(1992) (instructing that if the Board determines that the medical 
evidence of record is insufficient, or that the complexity of the 
medical evidence so warrants, it should seek the opinion of an 
independent medical expert, so that the evaluation of the 
disability will be a fully informed one); Boutwell v. West, 11 
Vet. App. 387, 391 (1998) ("the Board's decision to obtain an 
IME opinion is a matter left to the discretion of the Board").  
The appellant and his representative were provided with a copy of 
the opinion and allowed the appropriate amount of time for 
response.  38 C.F.R. § 20.903 (2009).  The appellant responded 
with additional argument in October 2010.  
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record shows that the Veteran's 
mitochondrial myopathy preexisted his entrance into active 
military service and did not increase in severity beyond its 
natural progression during active duty military service.  


CONCLUSION OF LAW

The Veteran's mitochondrial myopathy existed prior to service and 
was not aggravated beyond its natural progression by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In correspondence dated July 2004, the RO notified the Veteran of 
what the evidence must show to establish entitlement to service 
connection for his claimed disorder and described the types of 
evidence that the Veteran should submit in support of his claim.  
The RO also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in support 
of the claim.  The Board notes that the Veteran was not provided 
notice regarding the evidence and information necessary to 
establish a disability rating and effective date in accordance 
with Dingess v. Nicholson.  19 Vet. App. 473, 484 (2006). 
 However, the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or effective 
date to be assigned have been rendered moot, and the absence of 
notice regarding these elements should not prevent a Board 
decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
rev'd on other grounds sub nom. Shinseki v. Sanders/Simmons, No. 
07-1209 U.S. (April 21, 2009).

The Board further notes that the Veteran was provided with a copy 
of the October 2004 rating decision, the December 2005 statement 
of the case (SOC), the Board's original March 2008 decision, and 
the Joint Motion, which cumulatively included a discussion of the 
facts of the claim, notification of the basis of the decision, 
and a summary of the evidence considered to reach the decision.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO obtained the 
Veteran's post service medical records to the extent possible and 
associated the Veteran's service treatment records (STRs) and 
Social Security Administration (SSA) records with the claims 
file.  The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The Board obtained an independent medical examination 
opinion during the course of the appeal.  The duty to provide a 
medical examination arises only if, among other things, the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  McLendon, 20 
Vet. App. at 82.

Here, the Veteran was not provided with an examination for his 
claim, but the Board finds that there is sufficient competent 
medical evidence of record to decide the claim.  The medical 
evidence, described more fully below, consists of service medical 
records and numerous post-service medical records describing the 
Veteran's current disorder and its history.  These documents 
adequately support the Board's findings.  The Veteran has not 
made the Board aware of any other evidence relevant to this 
appeal that he or the VA needs to obtain.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to the claim.  
Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  The Board 
notes that congenital or developmental defects are usually not 
diseases or injuries within the meaning of applicable law and 
regulations for VA compensation purposes.  38 C.F.R. § 3.303(c) 
(2009).  However, service connection may be granted for 
hereditary diseases that either first manifest themselves during 
service or which pre-exist service and progress at an abnormally 
high rate during service.  VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990).  

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  
	
Analysis

The Veteran filed a claim with VA in December 2002, contending 
that he incurred symptoms of his mitochondrial myopathy (MM) in 
service.  More specifically, as he stated in December 2002, the 
Veteran claimed that "by implication this condition preexisted 
service," the disorder was not diagnosed or identified prior to 
service, the disorder was not disabling prior to service, and the 
disorder was not noted on his entrance examination.  The Veteran 
further argued that "[e]ven if this condition is considered by 
the Agency to be preexisting, this condition was clearly 
aggravated by service and the claimant experienced an increase in 
severity during military service."  However, the evidence of 
record does not support his claim, and, for the reasons below, 
the Veteran's claim is denied.

The medical evidence of record as a whole indicates that the 
Veteran's currently diagnosed MM is a congenital disorder that 
was not aggravated beyond its normal progression by his active 
military service.  Initially, the Board notes that a preexisting 
metabolic condition is reflected on the Veteran's enlistment 
report of medical examination.    

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into service 
or where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports are 
to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).  As explained below, there is 
contradicting evidence as to whether or the Veteran had either MM 
or muscular dystrophy when he enlisted in the Marines.

As mentioned above, the Veteran argues that his disorder was not 
noted on his February 1967 enlistment examination report of 
medical examination.  However, although his lower extremities 
were found clinically normal, a metabolic issue was noted on the 
Veteran's entrance examination and the Veteran reported that he 
was treated for muscular dystrophy of both legs when he was seven 
years old.  As a result, prior to enlisting in active military 
service, the Veteran was referred for further examination to 
determine his eligibility for service.  A consultation noted that 
the Veteran had a previous history of muscle weakness that was 
diagnosed as muscular dystrophy, his calves were slightly large, 
and he had no weakness at the time.  He was then examined at a 
metabolic clinic in February 1967.  The clinic doctor noted that 
in 1956, the Veteran saw the onset of his bilateral lower 
extremity weakness without any associated pain or other 
abnormality.  The weakness persisted approximately through 1960 
and completely disappeared by 1961.  Since 1960, the Veteran 
reported that he had been working out to build up his strength 
and was fully active without any disability by 1967.  On 
examination, there was an equivocal loss of muscle bulk in the 
Veteran's calves, minimal decreased strength in the calf muscles, 
and the deep tendon reflexes were present and equal bilaterally 
without pathologic reflexes.  The doctor concluded that the 
Veteran did not have and never did have muscular dystrophy.  
Because the quadriceps weakness was minimal, the Veteran was not 
handicapped, and he had sufficient muscle bulk and strength to 
perform naturally, the doctor found that some possible diagnoses 
could have included poliomyelitis, Guillain Barre, polymyositis, 
or a polyneuritis.  Finally, the doctor stated that insofar as 
the Veteran's musculoskeletal system was concerned, he was 
cleared for enlistment.  Thus, before the Veteran was cleared to 
enlist in the Marine Corps, his service treatment records 
indicated some undiagnosed disorder affecting his quadriceps.  

The Veteran then enlisted in the Marines on June 22, 1967.  Four 
days later, a record of medical care indicated that the Veteran's 
enlistment report of medical history was changed to reflect that 
he had muscle weakness since age six and that it was diagnosed as 
muscular dystrophy.  In early July 1967, the Veteran presented to 
the medical department of the Marine Corps Recruit Depot in San 
Diego.  He had muscular trouble that is noted to have existed 
prior to enlistment with pain in his bilateral legs and back, as 
well as tightness in his chest after running or marching.  The 
Veteran stated that his legs gave way on him after marching.  The 
doctor then noted that the Veteran had a letter in his medical 
record from a metabolic survey that existed prior to enlistment 
reporting some sort of "muscular disease."  The next day, a 
note reported that the Veteran's problem seemed to be a lack of 
physical conditioning rather than an organic pathology.  The 
Veteran returned to sick call later in the month to have his legs 
checked.  He was referred for testing, and a September 1967 
survey noted muscular dystrophy by history only.  The clinician 
conducting the survey opined that "I am not truly convinced he 
has" muscular dystrophy.  However, five days later, a follow up 
examination resulted in a diagnosis of "Dystrophy, muscular, 
fascia - scapula, humeral."  

On the same day as that diagnosis, the Veteran also presented at 
the neurology clinic.  The reason for the request was listed as a 
history of muscle weakness since early childhood treated by a 
physician from the Muscular Dystrophy Association from 1957 to 
1960.  The Veteran was doing well on physical therapy and was 
fairly normal in high school except he could not make athletic 
teams.  The Veteran failed his initial physical training test, 
was not responding to his assignment with the Physical 
Conditioning Platoon, and failed "CMC" twice.  The provisional 
diagnosis was simply "[rule out] Muscular Dystrophy."  The 
doctor then reviewed the Veteran's history, finding that, at the 
age of seven, the Veteran became weak after trying to climb a 
hill and was bedridden for two years, including part time 
hospitalizations in 10 to 12 different hospitals.  He never had a 
spinal tap but did require a respirator.  An examination revealed 
no obvious weakness or atrophy.  However, there was a functional 
counterpart to the Veteran's weakness dealing with his reflexes.  
Finally, the doctor concluded that, historically, the Veteran may 
have had polio, although he doubted such a diagnosis would be 
accurate.  The doctor also ruled out hyperthyroid myopathy but 
was unable to make a diagnosis at that time.  

The Veteran's service treatment records also included his medical 
board report that ultimately resulted in his discharge.  At that 
medical board, the Veteran stated that he had a generalized 
weakness since he was eight years old.  The report indicates that 
the Veteran was given a trial of duty after he was found to have 
minimal quadriceps weakness at enlistment.  Apparently, he failed 
his initial physical training test and was sent to the Physical 
Conditioning Platoon for 19 days.  He then did fairly well with 
his platoon until the final week of training, when he was unable 
to successfully complete the "CMC" test on two occasions.  On 
examination, the Veteran had no positive physical findings except 
for questionable weakness of the lower extremity muscles.  The 
medical board diagnosed him with muscular dystrophy with residual 
muscle weakness, generalized, and found that the disorder existed 
prior to enlistment.  Thus, the medical board found that the 
Veteran did not meet the minimum standards for enlistment or 
induction and was unfit for further naval service by reason of 
physical disability that was neither incurred in nor aggravated 
by a period of active military service.   
  
Shortly after his discharge, in November 1969, the Veteran 
presented for treatment at a private hospital for muscle fatigue 
and pain and cramps in his arms and legs.  According to the 
treatment record, the Veteran was originally diagnosed with a 
"hole in the heart," but this diagnosis was later changed to 
muscular dystrophy.  Although a complete examination was deferred 
until a scheduled muscle biopsy was completed, the examining 
doctor ruled out polymyositis and neurasthenia.  After the 
biopsy, the Veteran was diagnosed with an undiagnosed muscle 
disease, non-progressive, that was probably limb girdle 
dystrophy.  A treatment record in March 1972 indicates that the 
Veteran's November 1969 muscle biopsy showed increased number of 
normal mitochondria - "ragged red fibers."  In May 1975, a 
resident in the department of neurology at the hospital wrote 
that the Veteran is known to have ragged red fibers and that he 
reported that his problem began with a sudden onset when he was 
seven years old.  

From that point on, the evidence of record seems to agree that 
the Veteran's proper diagnosis was MM.  For example, Dr. A.R.D. 
wrote in May 1996 that the Veteran had ragged red fiber disease, 
or MM, with symptoms of weakness and fatigue.  He also stated 
that it would be detrimental to the Veteran's health to perform 
exercise.  In December 2002, Dr. A.R.D. opined that the Veteran 
was clearly suffering from MM when he was discharged from the 
military in 1967.  Several other doctors also diagnosed the 
Veteran with MM at this time.  However, of these diagnoses, Dr. 
D.G.B. was the only other clinician to provide an opinion 
regarding the etiology of the Veteran's disorder.  Dr. D.G.B. 
also thought that the Veteran had MM when he was discharged.  In 
fact, in a November 2002 letter, Dr D.G.B. averred that he knew 
the Veteran for ten years and, during this time, he had "finally 
found out the cause of his longstanding muscle weakness," 
diagnosing the Veteran with MM.  Nevertheless, none of the 
Veteran's treating physicians submitted opinions regarding 
whether he was suffering from MM when he enlisted in the 
military.  

Due to the complexity of the medical evidence in this claim, the 
Board obtained an independent medical examiner's opinion in July 
2010.  In regard to the complexity of the medical evidence, the 
Board observes that the Veteran's service treatment records 
include notes from several doctors who were unsure what the 
Veteran's diagnosis should have been or whether he was diagnosed 
with a disease rather than "physical conditioning" problems.  
The service treatment records contain notes that both diagnosed 
the Veteran with muscular dystrophy and ruled out muscular 
dystrophy, he was noted to have muscle weakness and muscular 
trouble, and at least one doctor could not even make a diagnosis.  
Furthermore, as mentioned above, Dr. D.G.B. implied that it took 
him 10 years to determine the cause of the Veteran's muscle 
weakness.  Thus, although the Veteran's post-service medical 
records seem to indicate that his doctors all concur that he is 
currently diagnosed with MM and several doctors were sure he was 
suffering from the disorder when he was discharged from the 
military, the record did not contain a competent medical opinion 
related to whether the abundance of tests and diagnoses 
surrounding the Veteran's enlistment indicated that his disorder 
existed at that time prior to July 2010.  

In July 2010, a physician from the Department of Neurology at the 
University of Massachusetts Medical School responded to the 
Board's request for an independent medical opinion.  The doctor 
stated that the presence of ragged red fibers on the Veteran's 
muscle biopsy along with his symptoms of weakness, fatigue, and 
ophthalmoplegia are all consistent with a diagnosis of MM, which 
is a congenital disease.  Then, the doctor reviewed the evidence 
she considered, noting that the Veteran is diagnosed with a 
congenital disease with symptoms that began when he was eight 
years old.  These symptoms, including muscle weakness, fatigue, 
and "sleepy eyes," were clearly and unmistakably present before 
military service.  The doctor explained that the relative 
remission in adolescence and a normal examination on entrance 
into the military are not inconsistent with a diagnosis of MM and 
that MM was "undoubtedly" still present at the time of his 
enlistment, albeit just mild enough that it did not produce any 
obvious physical findings.  Furthermore, because exercise is 
known to provoke MM symptoms, clinical worsening during military 
training was not surprising.  Finally, the doctor opined that 
there is no medical reason that five months of military service 
would lead to any long-term adverse effect from this disorder.   

In his additional argument and evidence submitted in support of 
claim dated October 2010, the Veteran's attorney erroneously 
argues that VA General Counsel's Opinion 67-90 requires VA to 
grant the Veteran service connection for MM.  That opinion held 
that an hereditary disease under 38 C.F.R. § 3.303(c) does not 
always rebut the presumption of soundness found in 38 U.S.C. §§ 
311 and 332 and that service connection may be granted for 
hereditary diseases which either first manifest themselves during 
service or which preexist service and progress at an abnormally 
high rate during service.  It does not require VA to grant 
service connection to any veteran with a hereditary disease.  The 
Veteran's attorney also argued that the Medical Board's finding 
that physical disability "was neither incurred in nor aggravated 
by a period of active military service" and the Veteran's 
certification that he had a full and fair hearing, "that I am 
suffering from a physical disability, namely muscle weakness, 
which the Board considered as not incurred in or aggravated by 
service" is somehow evidence that the Veteran incurred MM in 
service.  This argument lacks merit because both the medical 
board's statement and the Veteran's signed certification stated 
that his disorder was not incurred in or aggravated by his 
military service.  That is, the medical board determined the 
opposite of the Veteran's attorney's argument.  The Veteran's 
attorney then incorrectly asserted that the only evidence or 
record at the time of his enlistment proved that the Veteran 
"did not and never had muscular dystrophy."  While there is a 
medical record with that notation dated February 1967, the 
Veteran enlisted in June 1967 and several records at that time 
indicate that he was diagnosed with muscular dystrophy as a child 
and that he had some undiagnosed disorder causing quadriceps 
weakness.  

Therefore, the Board observes that the Veteran had symptoms of MM 
as a child, that his diagnosis of muscular dystrophy was 
questioned upon his enlistment into the Marine Corps, that he was 
discharged with a diagnosis of muscular dystrophy with residual 
muscle weakness which was noted to have existed prior to 
enlistment, and that the post service evidence of record shows 
that the Veteran's MM preexisted his active military service and 
was not aggravated therein.  It is true that while General 
Counsel Opinion 67-90 does stand for the proposition that the 
diagnosis of a hereditary disease does not automatically rebut 
the presumption of soundness, it does not at the same time 
preclude the Board from finding that a disorder that happens to 
be congenital did in fact preexist service.  

Therefore, the Board finds that the evidence of record clearly 
and unmistakably shows that the Veteran's MM preexisted his 
military service and was not aggravated beyond its normal 
progression therein.  The evidence is undisputed that the Veteran 
experienced symptoms of muscle weakness as a child, that he 
currently is diagnosed with MM, and that he had MM when he was 
discharged from the military.  The evidence also shows that the 
Veteran's period of active military service was less than four 
months long, that MM is a congenital disorder, and that the 
Veteran required metabolic testing before he was able to enlist.  
However, the July 2010 independent medical examiner's opinion is 
the only competent medical opinion of record regarding whether 
the Veteran's MM preexisted military service.  That doctor found 
that the Veteran's MM clearly and unmistakably preexisted service 
and that even five months of military service would not lead to 
any long term adverse effects.  The Veteran has not submitted, 
and the record does not include, any evidence to contradict this 
opinion.  Thus, service connection for mitochondrial myopathy is 
not warranted, and the Veteran's appeal is denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for mitochondrial myopathy is 
denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


